Citation Nr: 0633251	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired pyschiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1976 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
an acquired psychiatric disability that has been 
alternatively diagnosed as dysthymia disorder, panic disorder 
without agoraphobia, paranoid personality, delusional 
disorder, panic attacks without agoraphobia, borderline 
personality traits, adjustment disorder, chronic anger, 
narcissistic personality, and post-traumatic stress disorder 
(PTSD).
The Board, in reviewing the veteran's claims file, observes 
that the veteran, in statements in support of his claim, as 
well in treatment records, has asserted that while in service 
other soldiers pointed guns at his face and choked him.  He 
also indicated that he experienced sexual assault in 1977 and 
sexual harassment in 1978 while stationed at Ft. Richardson.  
In a March 2002 record, he related that the sexual 
harassment, which included teasing, looks, gestures, and 
pressure for dates, was ongoing and nearly constant for over 
a year.  According to the veteran, the perpetrator, who was 
reportedly a Spec 4 Corporal/Sgt, put his wet finger into the 
veteran's ear while threatening to assault him.  He further 
stated that he reported the sexual harassment to military 
authorities, including the company commander, the chaplain, 
and the Office of Judge Advocate General, but at the time 
there was no formal procedure in place for handling incidents 
of sexual harassment and as a result, the perpetrator did not 
receive any disciplinary action.

Thus, based on this information, the Board finds that the 
appeal may also be construed to include service connection 
for PTSD due to personal assault.  However, the record does 
not reflect that the veteran's claim has been developed or 
adjudicated under the provisions of 38 C.F.R. § 3.304(f) (for 
PTSD) or the provisions of 38 C.F.R. § 3.304(f)(3) (2006)(for 
PTSD claims based on in-service personal assaults).  
Therefore, the Board concludes, that it must be determined 
whether the alleged assault in service, is verified by the 
record.  The Board also notes that the record does not 
reflect that the veteran has been provided a stressor 
development letter or notice of the alternate sources of 
evidence that may be utilized for verification of personal 
assaults, as contained in 38 C.F.R. § 3.304 (f)(3) (2006), as 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In April 2005, the veteran indicated that he desired a Travel 
Board hearing.  The Board, in May 2005 and September 2005, 
remanded the claim at issue, for the scheduling of a Travel 
Board hearing.  However, after a review of the record, the 
Board observes that the hearing was never scheduled.  Because 
a hearing has not been conducted and the record does not 
demonstrate that the veteran has withdrawn his request, the 
Board finds that compliance with the prior remands has not 
been accomplished.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded to ensure 
compliance with due process requirements.  

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  Issue a VCAA notice letter as to the 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The veteran must 
be apprised that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

Advise the veteran that, based on the 
available information, his claim for 
service connection for an acquired 
psychiatric disorder may be construed to 
include PTSD, due to personal assault.  
The RO must advise the veteran of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2006) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his pyschiatric disability 
since his discharge from service.  After 
securing the necessary authorizations 
for release of this information, the AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors.

4.  If an in-service stressor is deemed 
verified by VA, the veteran should be 
scheduled for a complete and thorough VA 
examination by a psychiatrist to 
determine the nature and etiology of all 
current psychiatric disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

If, after the foregoing development has 
been accomplished, the RO has deemed the 
veteran's reported stressors to have been 
verified, the psychiatrist must express 
an opinion as to whether the veteran 
meets the criteria for PTSD contained in 
DSM- IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor reported by the veteran and 
deemed by VA as having occurred during 
the veteran's active service.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) has been 
clinically established to have pre-
existed service, whether any such 
psychiatric disability is/are 
etiologically related to, or was 
chronically aggravated by, service on 
any basis.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the RO should readjudicate the issue on 
appeal, to include service connection for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

6.  After completion of the above 
requested action, if the benefit sought 
has not been granted, the RO should 
schedule the veteran for a personal 
hearing at the local RO before a Veterans 
Law Judge of the Board of Veterans' 
Appeals via a Travel Board hearing.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



